        Case: 2:20-mj-00191-DUTY As of: 01/16/2020 12:29 PM PST 1 of 2
                                                                                             CLOSED
                  UNITED STATES DISTRICT COURT
    CENTRAL DISTRICT OF CALIFORNIA (Western Division − Los Angeles)
    CRIMINAL DOCKET FOR CASE #: 2:20−mj−00191−DUTY All Defendants

Case title: USA v. Yusuf                                       Date Filed: 01/15/2020
Other court case number:       4:19CR271 Eastern District of   Date Terminated: 01/15/2020
                               Texas

Assigned to: Duty Magistrate
Judge

Defendant (1)
Adil Munir Yusuf                       represented by Deborah Elise Gonzalez
TERMINATED: 01/15/2020                                Federal Public Defenders Office
                                                      321 East 2nd Street
                                                      Los Angeles, CA 90012−4202
                                                      213−894−2854
                                                      Fax: 213−894−0081
                                                      Email: deborah_gonzalez@fd.org
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Public Defender or Community
                                                      Defender Appointment

Pending Counts                                        Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                     Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                            Disposition
Defendant in violation of
21:841,846


Plaintiff
USA                                            represented by Assistant 2241−2255 US Attorney
                                                              LA−CR
                                                              AUSA − Office of US Attorney
                                                              Criminal Division − US Courthouse
                                                              312 North Spring Street
                                                              Los Angeles, CA 90012−4700
                                                              213−894−2434
                                                              Email: USACAC.Criminal@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Assistant US Attorney
      Case: 2:20-mj-00191-DUTY As of: 01/16/2020 12:29 PM PST 2 of 2


Date Filed   #   Docket Text
01/15/2020    1 AFFIDAVIT RE: OUT−OF−DISTRICT WARRANT (Rule 5(c)(3)) filed as to
                defendant Adil Munir Yusuf, originating in the Eastern District of Texas. Defendant
                charged in violation of: 21:841,846. Signed by agent Norman Tobins, DEA, Special
                Agent. (mhe) (Entered: 01/16/2020)
01/15/2020    2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Adil Munir Yusuf;
                defendants Year of Birth: 1967; date of arrest: 1/15/2020 (mhe) (Entered: 01/16/2020)
01/15/2020    4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before
                Magistrate Judge Rozella A. Oliver as to Defendant Adil Munir Yusuf Defendant
                arraigned and states true name is as charged. Attorney: Deborah Elise Gonzalez for
                Adil Munir Yusuf, Deputy Federal Public Defender, present. Court orders bail set as:
                Adil Munir Yusuf (1) $50,000 Appearance Bond, see attached for terms and
                conditions. Defendant remanded to the custody or currently in the custody of the US
                Marshal. Court orders defendant held to answer to Eastern District of Texas. Bond
                stayed until 1/16/20 @ 3:00pm Court Smart: CS 1/15/20. (mhe) (Entered: 01/16/2020)
01/15/2020    5 NOTICE OF REQUEST FOR DETENTION filed by Plaintiff USA as to Defendant
                Adil Munir Yusuf (mhe) (Entered: 01/16/2020)
01/15/2020    6 WAIVER OF RIGHTS approved by Magistrate Judge Rozella A. Oliver as to
                Defendant Adil Munir Yusuf. (mhe) (Entered: 01/16/2020)
01/15/2020    7 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                Defendant Adil Munir Yusuf. (mhe) (Entered: 01/16/2020)
01/15/2020    8 DECLARATION RE: PASSPORT filed by Defendant Adil Munir Yusuf, declaring
                that I have been issued a passport or other travel document(s), but they are not
                currently in my possession. I will surrender any passport or other travel document(s)
                issued to me, to the U.S. Pretrial Services Agency by the deadline imposed. I will not
                apply for a passport or other travel document during the pendency of this case. (mhe)
                (Entered: 01/16/2020)
01/15/2020    9 FINANCIAL AFFIDAVIT filed as to Defendant Adil Munir Yusuf. (Not for Public
                View pursuant to the E−Government Act of 2002) (mhe) (Entered: 01/16/2020)
01/15/2020   10 REDACTED AFFIDAVIT OF SURETIES (No Justification − Pursuant to Local
                Criminal Rule 46−5.2.8) in the amount of $50,000 by surety: salahaden A kabir for
                Filed by Defendant Adil Munir Yusuf (mhe) (Entered: 01/16/2020)
01/15/2020   11 SEALED UNREDACTED Affidavit of Surety (No Justification) filed by Defendant
                Adil Munir Yusuf re: Affidavit of Surety (No Justification)(CR−4) 10 (mhe) (Entered:
                01/16/2020)
01/15/2020       Notice to Eastern District of Texas of a Rule 5 or Rule 32 Initial Appearance as to
                 Defendant Adil Munir Yusuf. The clerk will transmit any restricted documents via
                 email. Using your PACER account, you may retrieve the docket sheet and any
                 text−only entries via the case number link. The following document link(s) is also
                 provided: 4 Initial Appearance − Arrest on Out of District Warrant − Rule 5(c)(3) (fka
                 Rule 40),,. If you require certified copies of any documents, please send a request to
                 email address CrimIntakeCourtDocs−LA@cacd.uscourts.gov (mhe) (Entered:
                 01/16/2020)
          Case 2:20-mj-00191-DUTY Document 2 Filed 01/15/20 Page 1 of 1 Page ID #:2

                                                                                                      =~1~~~


                                                                                      2~~t1.1A~ !5 ~M I r
                                        UNITED STATES DISTRICT COURT                            ~ `, ~ " 17c~`          [
                                                                                                                             '
                                                                                                                                   ~W i
                                                                                                      0. tl   i+IJ ~   tall 4..,
                                                                                         .~. ~i i
                                                                                         .
                                     CENTRAL DISTRICT OF CALIFORNIA                                 ~E.G~ ~~~"~=~~.~~

                                                              CASE NUMBER:
UNITED STATES OF AMERICA
                                                  PLAINTIFF
                  V.

        II,~                                                                        T C MME                   ING CRI INAL
   ~~ I I'''`mo 1 r        V s V~
                                                                                           ACTION
USMS#                                            DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1. Date and time of arrest: ~~5                                   g;C~s             ~j' ANt Q PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding:     ❑Yes        ~ Nn

3. Defendant is in U.S. Marshals Service lock-up (in this court building):          ~f Yes           ❑ Na

4. Charges under which defendant has been booked:



5. Offense charged is a:       Felony      ❑Minor Offense            ❑ Petty Offense                 ❑Other Misdemeanor

6. Interpreter Required: ~ No        ❑Yes         Language:

7~ Year of Birth:      /9~7
8. Defendant has retained counsel:       ❑ No
        Yes      Name:           ~s ~~~               p                Phone Number: ~'~7 y/7                                         331
9. Name of Pretrial Services Officer notified:     ~~              `jam,,, J~,,,~
                                                                      ~r
10. Remarks (if any):


11. Name:        ~/~~j~,~ /~Q ~                           (please print)

12. Office Phone Numbe : '7~~/_ 7~~~~                                       13. Agency:

14. Signature:                                                              1 S. Date:          ~~~s                               ~~/~


CR-64 (OS/18)                            REPORT COMMENCING CRIMINAL ACTION
                Case 2:20-mj-00191-DUTY Document 4 Filed  01/15/20 Page
                                                       http://156.131.20.221   1 of 5 Page ID #:9
                                                                            /cacd/CrimIntakeCal.NSF/1222c8c990b 1 f46...




                                                                 UNITED STATES DISTRICT COURT
                                                                CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                   ~ Western Division                         -,~,'!~~~"'~n~
                                                                          Plaintiff, ~
                                            vs.                                     ~ Case Number: 2:20-MJ-00191-1                Out of District Affidavit
                                                                                    ~ Initial App. Date: 01/15/2020               Custody
         Adil Munir Yusuf                                                           i Initial App. Time: 2:00 PM




                                                                       Defendant. ~ Date Filed: 01/15/2020
                                                                                  ~ Violation: 21USC846,21USC841(a)(1)
                                                                                  ~ CourtSmart/ Reporter:       GS O t I C .S~~~ ~D

                PROCEEDINGS HELD BEFORE UNITED STATES                               ~                     CALENDAR/PROCEEDINGS SHEET
                   MAGISTRATE JiJDGE: Rozella A. Oliver                             I                      LOCAL/OUT-OF-DISTRICT CASE



         PRESENT:                 Luengo, Donnamarie                                                                                None
                                                                        ~A-v c ~ ~r2-1~DM—~,
                                        Deputy Clerk                             Assistant U.S. Attorney                      Interpreter/Language
                  D INITIAL APPEARANCE NOT HELD -CONTINUED
                 'J~Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                         preliminary hearing OR         removal hearing /Rule 20.
                     Defendant states true name ff~ is as charged D is
                  D Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are
                     directed to file all future documents reflecting the true name as stated on the record.
                     Defendant advised of consequences of false statement in financial affidavit. ~ Financial Affidavit ordered SEALED.
                     Attorney: Deborah Gonzalez, DFPD ~4 Appointed D Prev. Appointed O Poss. Contribution (see separate order)
                      s Special appearance by:
                      ~
                  ~GovernmenYs request for detention is: O GRANTED                 DENIED O WITHDRAWN C7 CONTINiIED
                  O Defendant is ordered: O Permanently Detained D Temporarily Detained (see separate order).
                     BAIL FIXED AT $            SOr00O                       (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                  (  Government moves to UNSEAL Complaint/Indictment/Information/Entire Case: ~I GRANTED Cl DENIED
                  D Preliminary Heazing waived.
                  E7 Class B Misdemeanor D Defendant is advised of maximum penalties
                  C7 This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for
                     the setting of all further proceedings.
                     PO/PSA WARRANT D Counsel are directed to contact the clerk for
                     District Judge                                                              for the setting offurther proceedings.
                  O Preliminary Heazing set for                                     at 4:30 PM
                  CQ PIA set for:                                   at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                  O Government's motion to dismiss case/defendant                                                  only: O GRANTED O DENIED
                  D Defendants motion to dismiss for lack of probable cause: O GRANTED ~ DENIED
                     Defendant executed Waiver of Rights. ~8( Process received.
                     Court ORDERS defendant Held to Answer to EfkST'E7e~                          District of TEX~°tS
                         Bond to transfer, if bail is posted. Defendant to report on or before f15 D~►~Iz~.T~p 8y CauN s~ L
                      O Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
                      O Warrant of removal and final commitment are ordered stayed until
                  O Case continued to (Date)                                           (Time)                                  AM / PM
                     Type of Hearing:                                   Before Judge                                          /Duty Magistrate Judge.
                     Proceedings will be held in the D Duty Courtroom                                 D Judge's Courtroom
                     Defendant committed to the custody of the U.S. Marshal O Summons: Defendant ordered to report to USM for processing.
                     Abstract of Court Proceeding (CR-53) issued. Copy forwarded to USM.
                  O Abstract of Order to Return Defendant to Court on Next Court Day (M-20) issued. Original forwarded to USM.
                  D RELEASE ORDER NO:
                  QFOther:       Bo~•lO ST~~1~ GWTII~ I-I(o-2oZo ~ 3:c~ PI"~
                                     D PSA D USPO                               D FINANCIAL                           C] READY                     /~ ,Q..,/
                                                                                                                           Deputy Clerk Initials ~~_,
                                                                                                                                                   ~y       ~,
                                                                                                                                                       ~ / ZS

           M-5 (10/13)                              CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                       Page 1 of 1




1 of 1                                                                                                                                         1/15/2020, 11:35 AM
                  Case 2:20-mj-00191-DUTY Document 4 Filed 01/15/20 Page 2 of 5 Page ID #:10
                              STAyF~ U hIT~L                      3= c~ b~M           (- 16 -~o~-p
                 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

  Case Name: United States of America v. Adir Munir Yusuf                                              Case No. 220-MJ-00191-DUTY-1
                                                    Defendant       ~ Material Witness

  Violation of Title and Section: 21USC846,21USC841(a)(1
                                         Summons       ~ Out of District       ~ Under Seal       ~ Modified Date:

  Check ~o       one ofthefive numbered boxes below (unless one bond is to be replaced by another):.
  1.       Persona Recognizance Signature On y             (~).~ Affidavit of Surety With Justification        Release No.
                                                                (Form Cx-s) Signed by:
  2. ~ Unsecured Appearance Bond
       $                                                                                                         ~ Release to Pretrial ONLY
  3. ~ Appearance Bond                                                                                           ~ Release to Probation ONLY
            $          S~T ~~~ ~
                       '                                                                                         ~ Forthwith Release
       ~a~.~ CSSh DepOSit (Amount or ~O~ (Form CR-7~
                                                                         With Full Deeding of Property:

    (b).~Affidavit of Surety Without
         Justification (Form Cx-4) Signed by:
                                                                                                                 ~ All Conditions of Bond
                RESPD NSI f3Lt~         31e D                                                                      (Exce tClearing-Warrants
                                                                                                                    Con~tion) Must be Met
                 PA"~-                                                                                              and Posted by:



                                                                                                                    Third-Party Custody
                                                         4.~ Collateral Bond in the Amount of(Cash                  Affidavit(Form CR-31)
                                                             or Negotiable Securities):
                                                                $                                                ■ Bail Fixed by Court:
                                                                                                                 ~
                                                         5.~ Corporate Surety Bond in the Amount of:             ~p          / DL
                                                              $                                                     (judge /Clerk's Initials)


                                                       PRECONDITIONS TO RELEASE
        The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
        The Court has ordered a Nebbia hearing under 4 3142 (g)(4).
  ~ The Nebbia hearing is set for                                         at            ❑ a.m. ❑ p.m.

                                                   ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
[~Submit to: ~Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                  (The agency indicated above,PSA or USPO, will be referred to below as "Supervising Agency.'

    Surrender all passports and travel documents to Supervising Agency no later than                                          ,sign a Declaration
       re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendenry
       of this case.
    Travel is restricted to        C~C D /~D TX                                               unless prior permission is granted by Supervising
       Agency to travel to a specific other location. Court permission is required for international travel.
    Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
    Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                   Defendant's Initials: ~              Date: ~ (           ~2~j
CR-1 (02/18)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 1 OF 4
               Case 2:20-mj-00191-DUTY Document 4 Filed 01/15/20 Page
  Case Name: United States of America v. Adir Munir Yusuf
                                                                       3 of 5 Page ID #:11
                                                                  Case No. 2:20-MJ-00191-DUTY-1
                                              ■ Defendant
                                              ~                   ~ Material Witness
      Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
       witness in the subject investigation or prosecution, ~ including but not limited to
                                                             ;~ except
      Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
      of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

      Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
       you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
      Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
      own legal or true name without prior permission from Supervising Agenry. ~ In order to determine compliance, you agree
      to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
      Do not engage in telemarketing.
      Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
       permission from the Court, except
      Do not engage in tas preparation for others.
      Do not use alcohol.
      Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agenry.
      Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
      Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
      Submit to: ~drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only
      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all ofthe requirements ofthe program, under the direction of Supervising
       Agenry, which       will or    will not include a location monitoring bracelet. You must pay all or part of the costs ofthe program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                              -or-
                                                                                 Defendant's Initials:~Date:                    L ~ l~(202
CR-1 (02/18)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                  PAGE 2 OF 4
               Case 2:20-mj-00191-DUTY Document 4 Filed 01/15/20 Page
    Case Name: United States of America v. Adir Munir Yusuf
                                                                       4 of 5 Page ID #:12
                                                                    Case No. 2:20-MJ-00191-DUTY-1

                                                ■ Defendant
                                                ~                  ~ Material Witness

           You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                      all of which must be preapproved by Supervising Agenry;

           Release to PSA only ~ Release to USPO only

        You are placed in the third-party custody(Form CR-31) of

        Clear outstanding ~ warrants or ~ DMV and traffic violations and provide proof to Supervising Agency within                   days

         of release from custody.

        Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except

         as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person

         and/or property by Supervising Agency in conjunction with the U.S. Marshal.

        Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than

         the age of 18 except in the presence of a parent or legal guardian of the minor.

        Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children

         under the age of 18.

        Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare
         facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.

        Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search

         of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.

         Marshal.

        Other conditions:




                                              GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.

                                                                                     Defendant's Initials:~Date:               ~ ( ~ ~'2~2v
CR-1 (02/18)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                  PAGE 3 OF 4
               Case 2:20-mj-00191-DUTY Document 4 Filed 01/15/20 Page
    Case Name: United States of America v. Adir Munir Yusuf
                                                                       5 No.
                                                                    Case of 52:20-MJ-00191-DUTY-1
                                                                               Page ID #:13
                                                 ■ Defendant
                                                 ~                  ~ Material Witness


                                    ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

    As a condition of my release on this bond, pursuant to Title 18 of the United States Code,I have read or have had interpreted to me
    and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
    all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

    Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
    continue in full force and effect until such time as duly exonerated.

    I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
    release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
    fine.

    I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond,this bond
    maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
    Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
    judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
    United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
    forfeited.




    Date                                  Signature ofDefendant/Material Witness                      Telephone Number



       t~-~ ~YL ~9~~~~,
    City and State(DO OT INCLUDE ZIP ODE)



        Check if interpreter is used: I have interpreted into the                                                 language this entire form
         and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                         Date



     Approved:
                              United States District Judge /Magistrate Judge                        Date

     If cash deposited: Receipt #                               for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                Defendant's Initials: / \ ~          Date: (' ~       2c~7 c~
CR-1 (02/18)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 4 OF 4
     Case 2:20-mj-00191-DUTY Document 5 Filed 01/15/20 Page 1 of 3 Page ID #:14



 1   NICOLA T. HANNA                                     CLERK, U.S. DISTRICT COURT   ~
     United States Attorney
 2   BRANDON D. FOX                                                             I
     Assistant United States Attorney                          JAN 15 202
 3   Chief, Criminal Division
     DAVID R. FRIEDMAN (Cal. Bar No. 300737)             CENTRAL DISTR{CT OF
                                                         EY                  CALDPUTY
 4   Assistant United States Attorney
     General Crimes Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-7418
 7        Facsimile: (213) 894-6269
          E-mail:    david.friedman@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               f►~~.T1IIUi~~lI1~L•~~~

13             Plaintiff,                    GOVERNMENT'S NOTICE OF REQUEST FOR
                                             DETENTION
14                  v.

15   ADIL MUNIR YUSUF,

16             Defendant.

17

18        Plaintiff, United States of America, by and through its counsel

19   o f record, hereby requests detention of defendant and gives notice of

20   the following material factors:

21       1.    Temporary 10 -day Detention Requested (~ 3142(d) )           on the

22             f ollowing grounds:

23            a.   present offense committed while defendant was on release

24                 pending (felony trial) ,

25            b.   defendant is an alien not lawfully admitted for

26                 permanent residence; and

27

28
     Case 2:20-mj-00191-DUTY Document 5 Filed 01/15/20 Page 2 of 3 Page ID #:15



 1                   2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                   to community and flight risk);

 3       ❑     d.    defendant currently charged with an offense described

 4                   in paragraph 5a - 5e below, AND defendant was

 5                   previously convicted of an offense described in

 6                   paragraph 5a - 5e below (whether Federal or

 7                   State/local), AND that previous offense was committed

 8                   while defendant was on release pending trial, AND the

 9                   current offense was committed within five years of

10                   conviction or release from prison on the above-

11                   described previous conviction (presumption of danger to

12                   community).

13       5.    Government Is Entitled to Detention Hearing Under § 3142(f)

14             If the Case Involves:

15       ❑     a.    a crime of violence (as defined in 18 U.S.C.

16                  § 3156(a)(4)) or Federal crime of terrorism (as defined

17                   in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                   sentence is 10 years' imprisonment or more;

19       ❑     b.    an offense for which maximum sentence is life

20                   imprisonment or death;

21             c.    Title 21 or MDLEA offense for which maximum sentence is

22                   10 years' imprisonment or more;

23             d.    any felony if defendant has two or more convictions for

24                   a crime set forth in a-c above or for an offense under

25                   state or local law that would qualify under a, b, or c

26                   if federal jurisdiction were present, or a combination

27                   or such offenses;

28

                                          3
      Case 2:20-mj-00191-DUTY Document 5 Filed 01/15/20 Page 3 of 3 Page ID #:16



 1        7.    Good cause for continuance in excess of three days exists in

2               that:

 3

 4

 5

 6

 7

 8    Dated: January 15, 2020             Respectfully submitted,

 9                                        NICOLA T. HANNA
                                          United States Attorney
10
                                          BRANDON D. FOX
11                                        Assistant United States Attorney
                                          Chie   Criminal Division
12

13
                                          DAVID R. FRIEDMAN
14                                        Assistant United States Attorney

15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
~~7

17

18

19

20

21

22

23

24

25

26

27

28

                                           5
            Case 2:20-mj-00191-DUTY Document 6 Filed 01/15/20 Page 1 of 1 Page ID #:17

                                          _
                                  UNITED STATES DYiSTR~CT ~4URT
                                 CENTRAL,DISTRICT OF CALII~'ORNIA
          UNITED STATES OF AML~RICA,             casexv~~:
                                                              PLAIIVT~F
                                    V.                                                      ~Q / v 1~ f         1


       ~~ l ~~-~~ `~~~                                                                        WAI'~ER OF RIGHTS
                                                                                           (OYJT OF DTSSTRICT`CASE~
                                                        DBP'BNDANT.

             I undarstan~l that          es are panditig in the                           istriat of
      alleging violation of                                                                            ~~
                                         ~                                          and that I have breefed in.this c istrict and
                               (77t1e and3ecNon /Probation/    erul~ed !seas)
      taken before a United Sfiates Magistrate Judge,,-who has informed ma ~of
                                                                               the charge();and may rights.to:
            (1) hate an identity hearing to detsxnnine whotl►erIam the pexson named
                                                                                          in the oharges;
             (2)     arrival of process;

      -Check o~te onty-

    >Ql        EXCLUDING.PROBATION OR SUPER.VIBED•RELEASE ~ASE
                                                                                          B:
               (3} have a preliminary hearing (unless an ind~otmant has limnreturned or ern inform
                                                                                                       ation filed) to
                   datsrmina whether there is probable aausa to believe an offense has been aomm
                                                                                                      itt~d by me, the
                   hearing to ba held- in this ~distriot or the district of prosecution; and
               (4) request transfer of the proceeding$ to this district under Rula 20, Fed~.R
                                                                                              .Crim.P., in order to plead
                   guilty.

      ❑       PROBATION OR SUPERVISED RELEASE CASEiS:
             (3) have a prelimvnary heairing{i~the violation charged allege
                                                                             dly occurred in this district, and Iam
                  held in custody solely on that charge)under-Rule 32.'1(b)
                                                                            Fed.R.Crim.~'.,to determine whether
                  there.is probaUle cause to believe Ihave violated the terms of
                                                                                 my probation/supervised release.
             I HEREBY WAIVE(GIVE UP)MY'RIGHTS) TO:

        ❑            have an identity hearing
_      AEI           arrival ofprocess
      `❑~            have a preliminary hearing
       V~            have an id~nNty hearing,-and X'have been informed that I have
        D                                                                           no right to a preliminary hearing
                     have an identity hearing, butI request that a preliminary
                                                                               hearing ba held in the pxoseauting
                     district                                                ,
                                                                           ~`-~'                      //
                                                                  D




_   Dom: l L ~~.1.~~                                                                              ~
                                                                  United        Arlagiietreta Judge
    I have translated this Waiver to the defendant in the
                                                                                                                    language.
    Dais:
                                                                 Intarpretet(Ifrequired)

    M-14.(09/09)                         WAVER OF RT(,}RT8(OUT OF DISTRICT'CA~j
      Case 2:20-mj-00191-DUTY Document 7 Filed 01/15/20 Page 1 of 2 Page ID #:18

                                                                                            CLERK, U.S. DISTRICT COURT



                                                                                                 JAN ~ ~ ~
                                                                                                  ~~~ ~~


                                   UNITED STATES DISTRICT COUI~T
                                  CENTRAL DISTRICT OF CALIFORNIA
   United States of America,                                       CASE NOMBER:


                                                      Plaintiff,
                          v.

     ~~ ~ ~~~~ ~                                                                   ADVISEMEI~T OF
                                                                              DEFENDANT'S STATUTORY 8z
                                                    Defendant.                 CONSTITUTIONAL RIGHTS

 You are in the United States District Court for the Central
 with a crone against the United States or a violation of District of California because you have been charged
                                                           probation, supervised release, or pretrial release. The
 Court informs you that you have the following constit
                                                          utional and statutory rights in connection with these
 proceedings:

        You have the right to remain silent. Anything you say, sign,
 any other case.                                                     or write can be used against you in this or in

          If you have not already received a copy ofthe charges, you
                                                                      will receive a copy today.
         You have the right to hire and be represented by a lawyer of
 these proceedings. If you cannot afford to hire a lawyer,                 your choosing at each and every stage of
                                                              you can apply to the Court to have a lawyer appointed
 to represent you for free from the office of the Federa
                                                            l Public Defender or the Indigent Defense Panel. The
 application for free counsel includes a financial affidavit,
                                                              which you must sign under penalty of perjury. If you
 say something on the form that is not true or leave out
                                                           material information, you could be chazged with another
 crime,such as perjury or making a false statement.
        If you are not a.United States citizen, you may request
 that you have been arrested. Even without such a request,the that the prosecution notify your consular office
                                                                  law may require the prosecution to do so.

               IF YOU ARE MAKING YOUR I1~TITIA.L t~PPEARAIl
                                                                     TCE BEFORE THE COURT
        You have a right to a bail hearing in which fine Magistrate
released from custody before trial. If you disagree with the         Judge will determine whether you will be
                                                              Magis-crate Judge's decision, you can appeal that
decision to another Judge of this Court. You or the prosecutor
                                                               can request that the bail hearing be continued to
another day.
          Ii you have been charged by complaint, you are entitled to
Magistrate Judge orders that you be detained penc~uzg trial, or                 a preliminary hearing within i4 days if the
                                                                          21 days if the Magistrate Judge orders that you be
released pending final. In a preliminary hearing, the prosec
                                                                         ution will attempt to shove that there is probable
czuse to believe that you committed the crime charged
                                                                       in file complaint. You will not be entitled to a
prelin,.;.nai~ hearir~g, however, u use prosecution obtains
                                                                   an indictment in your case before the time set for the
preliminary hearing. (il~as~ often, the prosecutors in the
                                                                   Central District of California present their cases to the
gra_*~~ j'.zry before the time set for t~:~ prelirni~-~ary hearing a~-~d, there~~
                                                                                  re, no preliminary hearLng is heid.j

                           IF Y(3             ~~iA~ZGED "~ITf~ A VIC~I,~iTION ~F
                     YOUR ~f~l'dBITI~            ~UPER~IISE~ RELEASE(3~ PR~B~'~'f(~N
         Jf• .are charged wiih a violation of the i       sand conditions of your supervise. release or probation
and th       ~strate Judge deiains yau, you have th.e righ   a preliminary hearing before a Magistrate Judge.

                         ADVISEMENT OF DEFE1~r3AI~IT'S STATUTORY &CONS
                                                                                  TITUTIONAL RIGHTS               PAGE 1 OF 2
                                                                                                         continued on Page 2
      Case 2:20-mj-00191-DUTY Document 7 Filed 01/15/20 Page 2 of 2 Page ID #:19



                               IF YOU ARE CHARGED IN ANOTHER DISTRICT
         If you have been arrested on a charge from another district, you are entitled to wait
 produces a copy of the warrant authorizing your arrest. You are also entitled                  until the prosecution
                                                                                 to an identity hearing in which the
 prosecution would have the burden of proving there is probable cause to believe that
                                                                                          you are the person named
 in the charges. If you are charged in a complaint from another disfirict, you may
                                                                                       request to have a preliminary
 hearing held in the charging district. If you are charged with a violation of a
                                                                                      term of supervised release or
 probation imposed in~ another district, you have a right to a preliminary hearing, which
 where the alleged violation occurred, be held either here or in the charging district.          may, depending on

         If you want to plead guilty in the Central District of California, you may request to
                                                                                                      have your case
 transferred to this district. To proceed in this district, the United States Attorneys
                                                                                            for this district and the
 charging district must agree to the transfer.

                                IF YOU ARE APPEARING FOR ARRAIGNMENT
          If you have been ch     d by indictment or information, you will be arraigned and maybe asked to enter
 a not guilty plea today. After y     arraignment, your case will be assigned to a District Judge of this Court for
 all further proceedings, unless a Ju e has already been assigned.
         You are entitled to a speedy an~ublic trial byjury. The right to a jury trial can be waived.
         You aze entitled to see and hear e evidence and cross-examine the witnesses against
 entitled to the processes of the Court to s                                                 you. You are
                                              oena witnesses on your behalf without cost to you if you are
 indigent. You do not have to prove your ' , ocence. The prosecution has the burden
                                                                                       to prove youx guilt
 beyond a reasonable doubt.


 ACKNOWLEDGMENT OF DEFENDANT:

 I have read the above Advisement ofRights and understand it. I do not require a translat
                                                                                          ion ofthis statement
 nor.do I require an interpreter for court proceedings.

    Dated:      ~ 1 ~~j1,~oa-Q                               ~~   r --
              ~~
                                                                           Signature ofDe en ant
                                                      (or]
    I have personally heard a translation in the _                                      language read to me and
    understand the above Advisement of Rights.

    Dated:
                                                                           Signature o De en ant

STATEMENT OF THE INTERPRETER:

    I have translated this Advisement of Rights ~o the Defendant in the                                 language.

    Dated:
                                                                           Signature ofInterpreter


                                                                          Print Name ofInterpreter


STS' T~11~EP+T~" OrT'' ~~3~JNS~I.:

   I am sa' ~fied that the defer~dant has read this Advisement or Rights or has heard the interpretation
   thP~-e and that he/she understands it.



       118)            AD3~ISEA~iENT OF DEFEN~~NT'S STATUTORY & CONSTITUTION~.i,RIGHTS
                                                                                                           PAGE 2 OF 2
         Case 2:20-mj-00191-DUTY Document 8 Filed 01/15/20 Page 1 of 1 Page ID #:20
                                                                                     •          ~    CLERK, U.S. DISTRICT COURT


                                                                                                          JAN 15 2020
                                                                                                             ~+~ ~uvi yr V/'1LI~VP{Il Il9
                                          UNITED STATES DISTRICT COURT                              BY                         ~~PUfiy
                                         CENTRAL DISTRICT OF CALIFORNIA

     UNITED STATES OF AMERICA,                                   CASE NUMBER:



                               v.                   PLAINTIFF                            `'



                                                                            DECLARATION RE PASSPORT AND
      "~~ ~       ~~"~Y l:I 1~                  U
                                        ~US                                   OTHER TRAVEL DOCUMENTS
                                                 DEFENDANT.

 I,                                                                                      declare fihat
                            (Defendant/Material Witness)


     ❑   I have never been issued any passport or other travel document by any country. I will not apply for a passport or
         other travel document during the pendenry ofthis case.

         I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
         documents) issued to me to the U.S. Pretrial Services Agenry by fhe deadline imposed. I will not apply for a
         passport or other travel document during the pendency ofthis case.

  ❑      I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
         document issued to me,I will unmediately surrender it to the U.S. Pretrial Services Agenry. I will not apply for a
         passport or other travel document during the pendency ofthis case.

  ❑      My passport and all other travel documents issued to me aze in the possession offederal authorities. If any such
         document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
         Services Agency. I will not apply for a passport or other travel document during the pendency ofthis case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this     ~~~    day of                                 ,2
at   I'~          Y14.P D~ . /'
                       ~            (pity and State)


                                                                     Signature ofDefendant/Material Witness


If the declarant is not an English speaker,include the following:
I,                                           am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declaran~                                                         on this date.

Date:
                                                                     Interpreter

CR-37(05/15)                        DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
       Case 2:20-mj-00191-DUTY Document 10 Filed 01/15/20 Page 1 of 1 Page ID #:22
                                                                                                                U.S. DISTRICT COURT
     Data App ved:                            Bxtansion:~~ ~`v


         ❑ PSA Offi
                                                                                                             ~ ~ 5 200
                        (ior mat ial wf~ness
                             c    ~~
    Signature:                                                                                        CENTRAL DISTRICT OF CALD~PU
                                                                                                      BY                         TY


                                                  UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF CALYFORPTIA
    UNITED STATES OF AMERICA                                              ~ CASB NUMBER
                                                               PLAINTIFF, I        .'~(~ _. n ~J~--                        L Gj j
                                                                                           ~            i ~.~                  ~ ~

    ~~~ ~1~~~~r ~                                                                AFFIDAVIT OF SURETY(NO JUSTIFICATION



      I,the undersigned surety,state on oath thatI permanently reside within thejurisdiction ofthe United States
                                                                                                                District Court
  for the Central District ofCalifornia at the address indicated below or in (City, Sta#e):


    Ifurther state thatI understand the provisions ofthe bond executed by the above-named defendantfor
                                                                                                         which this af$davit
 supports,and I area to ba bound as a condition ofthls bond by the provisions ofLocal Crimina
                                                                                               l Rule 46-6 as set forth at the
 bottom ofthis document acid further acknowledge and agreethatI -and my personal representat
                                                                                               ives era bound as a condition
 ofth s bond,jointly and severally with the defendant and other sureties,to pay to
                                                                                   the United States of America the sum of
 $     -                    in the event that the bond is forfeited.
    I further understand that it is my obligation to inform the Court and counsel of
 amploymarrt ofthe defendant immediately upon becoming aware ofsuch feat.            any change in residence address or

     I fiu~ther agree and understand that, unless otherwise orderer by the Court,
 a continuing bond(including any proceeding on appeal or review)                  the'bond for wMch this affidavit supports is
                                                                    which shall continue in full force and affect until such time
 as the undersigned is duly exonerated by Order ofthe Court.

      Y de lace under the penalty of perjury that the foregoing is true and
                                                                            correct. Executed on this                            ~~           day of
                                     20            _.

  ` -~.~`^~•'A              1 "     ~          F~ f~1F ~~                             XXX-XX-              )[~~~
                fS                                                               Social Security Number ofSurety (Last4 digits only)

     Signature ofSurety
                                                                                 Address of Surety
                            -►1~1 ~-1 ~,t_~
     Relationship of Surety
                                                                                Ci y Stap
                                                                                        e Zi Code

Local (~rinil~alRule 46-6
    Bond - 54rnt»~ary At~udtcatton ofObligation
A bond or unafertakingpresentedfor,~?ltng shall contarn consent
                                                                   of the princfpa! and surety that, in case of default or contumacy
principal or surety, the Court tyw» ten (10) dcrys notice, may                                                                       on the part of the
                                                               render aJudgmene su►nmarl[y fn accordance with the obl~gallon
writ of execution upon suchJuctgmen~ An indemnttee or party                                                                     underfalren andissue a
                                                                ►n interest seeking aJudgment on a bond or undertaking shall
Summary.4c{JudlcatJon of Obligation aced Execution. S'ervlce                                                                    proceed by Motionfor
                                                              mc~+ be made on a corporate surety asprovided fn 31 U.S.C. § 9306.



CR-04 (02/09)                                      AFFIDAVIT OF SURETY (NO JUSTIFICATION
